CHRISTIAN, J.
Appellant made application to the judge of the 117th judicial district for a writ of habeas corpus. The appeal is from an order remanding appellant to custody. No statement of facts appears in the record.
We have, before us the application and the order of the court remanding appellant to custody. In the condition in which we find the record, no question is presented for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.